234 Md. 355 (1964)
199 A.2d 362
FERRELL
v.
STATE
[No. 246, September Term, 1963.]
Court of Appeals of Maryland.
Decided April 9, 1964.
The cause was argued before HENDERSON, HAMMOND, PRESCOTT, HORNEY and SYBERT, JJ.
William M. Cave, with whom were R. Robert Linowes and James R. Trimm on the brief, for appellant.
R. Randolph Victor, Assistant Attorney General, with whom were Thomas B. Finan, Attorney General, Leonard T. Kardy and Charles W. Foster, State's Attorney and Assistant State's Attorney respectively, for Montgomery County, on the brief for appellee.
PER CURIAM:
Convicted by a jury in the Circuit Court for Montgomery *356 County of assault with intent to murder, and sentenced to imprisonment, Francis A. Ferrell appeals, alleging an insufficiency of evidence of an intent to murder and error in the admission of photographs of the victim.
The victim testified that the appellant, with whom she had previously lived, attacked her from behind as she was unlocking her car door at her place of employment, threatened to kill her, and, in an ensuing struggle, struck her with a knife, cutting her hands and neck. A doctor testified that it took between 40 and 45 stitches to close her cuts, and that while the wound on her neck did not prove to be too serious "as it turned out", it was an inch to an inch and a half long, one-half to three-quarters of an inch deep, and was approximately two and one-half inches from her jugular vein. The appellant claimed that the meeting with the victim was prearranged, that the struggle was over the car keys to determine who would drive, and that the victim was cut when she grabbed the knife from the appellant's hand as he was transferring it from his coat pocket to his trousers' pocket.
The appellant claims there was no evidence to show an intent to murder, but we believe the evidence was sufficient to support the jury's finding that he was guilty of assault with intent to murder. "The deliberate selection and use of a deadly weapon directed at a vital part of the body is a circumstance which indicates a design to kill * * *." Davis v. State, 204 Md. 44, 51. We have held that stabbing with a knife at a point two inches from the victim's heart is sufficient evidence to sustain a charge of assault with intent to murder. Mason v. State, 225 Md. 74. The character of the assault, coupled with the use of a deadly weapon directed at a vital part of the victim's body and the threat to kill, justified the jury in finding an intent to murder, so that, had the intent been carried out, it would have resulted in first or second degree murder. Marks v. State, 230 Md. 108, 112; Johnson v. State, 223 Md. 253. While the versions of the victim and of the appellant differed, the credibility of the witnesses was a matter for the jury to determine. Mazer v. State, 231 Md. 40.
The appellant also contends that it was error to admit in evidence photographs showing the bandages on the victim after she had received treatment by the doctor. We believe the *357 photographs were properly admitted to show the location of the wounds, but, even if it is assumed they were inadmissible, no prejudicial error was shown since the photographs were not inflammatory or such as to create prejudice against the appellant. Cook v. State, 225 Md. 603, 608; Perry v. State, 234 Md. 48.
Judgment affirmed.